Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
RESPONSE TO ARGUMENTS
Applicant amendments filed (11/12/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
EXAMINERS AMENDMENT 
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alexandra M. Hall on (01/05/2022).
Claim 23 (currently amended): The method of claim 21, wherein: 
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 7, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 7 that includes: 
Claim 7:
…
“
utilizing a camera to capture an image of an interior of a vehicle; sending the image to a processor; determining an estimate of the number of occupants in the interior of the vehicle; storing the estimate of the number of occupants in the interior of the vehicle; and altering a behavior of the vehicle based on the estimate of the number of occupants in the interior of the vehicle; wherein: the vehicle follows a route having a destination, the determining is performed by the processor using a convolutional neural network, the convolutional neural network comprises: a convolutional layer with a 3x3 filter, a pooling layer with a 2x2 filter, a feature map, and two connected layers configured to transform the feature maps into the estimate of the number of occupants in the interior of the vehicle, the camera is positioned within the interior of the vehicle, and the altering comprises at least one of stopping the vehicle at the destination, repeating the route, or starting the route.
”
Regarding dependent claims 8-10 & 18-23 these claims are allowed because of their dependence on independent claim 7 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661